Citation Nr: 0525945	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  99-15 767A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.



ATTORNEY FOR THE BOARD

M. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

The Board notes that service connection for bilateral hearing 
loss, tinnitus, residuals of a knee injury, a hip disorder, a 
back disorder, major depression, and entitlement to a total 
disability evaluation based on individual unemployability 
were denied by the RO.  The veteran filed a notice of 
disagreement; however, a timely substantive appeal was not 
thereafter submitted.  The RO notified the veteran in 
September 2004 that his substantive appeal was not timely, 
and he has not disagreed with that determination.  Moreover, 
in a September 2004 rating decision, the RO readjudicated the 
claims on a de novo basis in accordance with the Veterans 
Claims Act of 2000.  It informed the veteran of the decision 
and of his appellate rights.  A notice of disagreement with 
the September 2004 rating decision is not of record.  Thus, 
these issues are not currently before the Board for appellate 
review.  


REMAND

The veteran contends that service connection is warranted for 
PTSD due to stressful events which occurred during active 
duty in the Republic of Vietnam.  In this regard, it is noted 
that VA medical records reflect ongoing treatment for PTSD, 
including in-patient hospitalization for his psychiatric 
symptoms.  

The Board also notes that in response to the RO's request, 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) provided general information from operation 
reports which document unit missions, activities, areas of 
operations, sporadic fire, mines and booby traps.  The 
documents from the USASCRUR also included descriptions of 
combat operations involving the veteran's unit.  It was noted 
that in order for the organization to research casualty 
records, additional and more specific information regarding 
the names, unit designations and number of the casualties 
involved was required from the veteran.  The USASCRUR 
correspondence also indicates that morning reports which 
would verify daily personnel actions such as wounded in 
action, killed in action or missing in actions could be 
obtained from the Director of the National Personnel Records 
Center.  

The Board notes that in July 2005 the veteran submitted 
additional pertinent medical records directly to the Board 
pertaining to his treatment for PTSD and specific information 
regarding stressful events during his active service in 
Vietnam.  Thus, although some stressor development has been 
accomplished, development has not been undertaken in response 
to the specific stressors reflected in the recent medical 
reports.  Accordingly, additional development should be 
undertaken to attempt to verify such stressors.  In addition, 
the veteran did not waive initial RO consideration of the 
medical evidence and thus, initial review by the RO of the 
medical reports is warranted.  

Moreover, the veteran underwent a VA psychiatric examination 
in connection with his claim for service connection for PTSD 
in February 1996, prior to any stressor development and 
significant review of medical treatment records for the 
disorder.  In the opinion of the Board, an additional 
comprehensive VA examination is warranted, pending 
verification of the alleged in-service stressors.  

Additionally, the Board notes that the claims file shows that 
the veteran has been receiving Social Security Administration 
(SSA) disability benefits for some time.  However, the 
medical records used in reaching that determination are not 
of record.  Although an attempt was made to obtain the 
records used in connection with the veteran's SSA decision, 
in the opinion of the Board, an additional attempt should be 
made.  The SSA decision and associated records could be 
pertinent to the veteran's claim and should be obtained.  

Finally, the Board notes that in a VA Form 9 submitted in 
August 1999, the veteran requested to be scheduled for a 
Board hearing in Washington, D.C. More recently, he submitted 
a VA Form 9 on other issues and indicated that he desired to 
be scheduled for a Board hearing at the RO.  Further 
clarification from the veteran is needed concerning the 
nature of the Board hearing desired by the veteran.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should send the 
veteran a letter instructing him to 
submit any pertinent evidence in his 
possession, any additional details he is 
able to provide concerning his alleged 
stressors, and any evidence which tends 
to corroborate the occurrence of the 
alleged stressors.  He should also be 
requested to provide any outstanding 
medical evidence pertaining to treatment 
or evaluation of him for PTSD, or to 
provide the identifying information and 
any necessary authorization to enable the 
RO or the AMC to obtain the evidence on 
his behalf.  

2.  The RO or the AMC should make as many 
attempts as are necessary to obtain the 
records pertinent to the veteran's award 
of Social Security disability benefits 
unless it is determined that further 
attempts to obtain the records would be 
futile.  If the records are not obtained, 
the efforts to obtain the records and the 
rationale for the determination that 
further efforts to obtain the records 
would be futile should be documented.  

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unable to obtain any such 
evidence, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.  

4.  The RO or the AMC should undertake 
all indicated development to verify any 
verifiable stressors, including those 
identified in the July 2005 VA medical 
report and any other pertinent 
information provided by the veteran.  A 
copy of the veteran's service personnel 
records, along with additional 
information provided by the veteran 
should be forwarded to the USASCRUR.  In 
addition, morning reports which would 
verify daily personnel actions should be 
obtained from the Director of the 
National Personnel Records Center.  

5.  If one or more stressors are 
verified, the veteran should be afforded 
a VA psychiatric examination to determine 
if he has PTSD under the criteria in DSM 
IV, due such stressor(s).  The claims 
folders must be made available to and 
reviewed by the examiner prior to 
completion of the examination report.  A 
notation to the effect that this review 
took place should be included in the 
report of the examiner.  Any indicated 
testing should be performed.  If PTSD is 
diagnosed, the examiner should identify 
the elements supporting the diagnosis.  
If PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for the diagnosis.  

6.  Following completion of the 
foregoing, the RO or the AMC must review 
the claims folders and ensure that all of 
the foregoing development has been 
conducted and completed in full.  

7.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

8.  Then, the RO should readjudicate the 
claim based on a de novo review of all 
pertinent evidence and in light of all 
applicable legal criteria.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the requisite opportunity 
to respond thereto.  In addition, if the 
decision remains adverse, the RO or the 
AMC should ask the veteran to clarify 
whether he desires a Travel Board 
hearing, video conference hearing or a 
Central Office hearing in Washington, 
D.C.  If he desires a Travel Board 
hearing or a video conference hearing, it 
should be scheduled at the local level.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 

